UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6611


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KALONJI SKOU EWING, a/k/a Luck,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:09-cr-00151-FL-1; 5:12-cv-00369-FL)


Submitted:   August 26, 2013                 Decided:   September 4, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kalonji Skou Ewing, Appellant Pro Se.   Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kalonji        Skou    Ewing    seeks      to      appeal       the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2013)    motion.           The    order    is   not      appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)            (2006).             A     certificate            of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).      When the district court denies relief on the merits, a

prisoner       satisfies        this       standard        by       demonstrating            that

reasonable       jurists       would       find     that      the      district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies       relief     on     procedural          grounds,       the     prisoner           must

demonstrate      both    that        the    dispositive         procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Ewing has not made the requisite showing.                            Accordingly, we

deny     a   certificate        of    appealability,            deny    the     motion       for

appointment of counsel and dismiss the appeal.                          We dispense with

oral    argument      because        the   facts     and      legal     contentions           are



                                              2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3